MEMORANDUM***
The district court did not abuse its discretion by admitting the prior bad acts evidence under Fed.R.Evid. 404(b). The evidence of past domestic abuse was admitted to show absence of mistake or accident in Mitchell’s death and to refute the defense’s argument to the contrary. The judge also gave a proper limiting instruction to the jury.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.